


Exhibit 10.4


EXECUTION VERSION




REGISTRATION RIGHTS AGREEMENT
by and among
Westmoreland Coal Company, as Issuer
Westmoreland Partners, as Co-Issuer
The Guarantors named herein
and
BMO Capital Markets Corp. and Deutsche Bank Securities Inc., as Initial
Purchasers


Dated as of April 28, 2014







--------------------------------------------------------------------------------




REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of April 28, 2014, by and among Westmoreland Coal Company, a Delaware
corporation (the “Company”), Westmoreland Partners, a Virginia partnership and
an indirect wholly owned subsidiary of the Company (together with the Company,
the “Issuers”), certain subsidiaries of the Company listed on Schedule I hereto
(collectively, the “Guarantors”), and the Initial Purchasers (the “Initial
Purchasers”), who have agreed to purchase the Issuers’ 10.750% Senior Secured
Notes due 2018 (the “Initial Securities”). This Agreement is made pursuant to
the Purchase Agreement, dated as of January 29, 2014, by and among the Initial
Purchasers and Westmoreland Escrow Corporation, as supplemented by the joinder
to the Purchase Agreement by and among the Initial Purchasers, the Issuers and
the Guarantors dated the date hereof, with respect to $425,000,000 aggregate
principal amount of Initial Securities (the “Purchase Agreement”) for the
benefit of the holders from time to time of the Initial Securities. In order to
induce the Initial Purchasers to purchase the Initial Securities, the Issuers
and the Guarantors have agreed to provide the registration rights set forth in
this Agreement. The Initial Securities are issued under an indenture, dated as
February 4, 2011, as supplemented by a Supplemental Indenture dated as of
January 31, 2012, a Second Supplemental Indenture dated as of February 3, 2014
and a Third Supplemental Indenture dated as of the date hereof, and as may be
further amended or supplemented from time to time, (the “Indenture”), among the
Issuers, the Guarantors, and Wells Fargo Bank, National Association, as trustee
and note collateral agent (the “Trustee”). This Agreement shall become effective
(i) immediately following the consummation of the Acquisition (as defined in the
Purchase Agreement) on the Acquisition Closing Date (as defined in the Purchase
Agreement), and (ii) simultaneously with the delivery and effectiveness of the
Fourth Supplemental Indenture, dated as of even date herewith, among the
Issuers, Westmoreland Energy Services, Inc., Westmoreland Canada LLC,
Westmoreland Canadian Investments, LP, WCC Holding B.V., Westmoreland Canada
Holdings Inc., Westmoreland Prairie Resources Inc., Coal Valley Resources, Inc.,
Prairie Mines & Royalty ULC, Prairie Coal Ltd., Willowvan Mining Ltd., and
Poplar River Coal Mining Partnership, and the Trustee, to the Indenture.
The parties hereby agree as follows:


SECTION 1.    Definitions. As used in this Agreement, the following capitalized
terms shall have the following meanings:
Advice: As defined in Section 6(c) hereof.
Broker-Dealer: Any broker or dealer registered under the Exchange Act.
Business Day: Any day other than a Saturday, Sunday or U.S. federal holiday or a
day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed. For purposes of this Agreement,
if the day on which any deadline specified in this Agreement expires is not a
Business Day, such deadline shall be deemed to expire on the next succeeding
Business Day.
Closing Date: The date of this Agreement.



--------------------------------------------------------------------------------




Commission: The Securities and Exchange Commission.
Company: As defined in the preamble hereto.
Confidentiality Provisions: As defined in Section 6(c)(iv) hereof.
Consummate: A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Securities to be issued in the Exchange
Offer, (ii) the maintenance of such Registration Statement continuously
effective and the keeping of the Exchange Offer open for a period not less than
the minimum period required pursuant to Section 3(b) hereof, and (iii) the
delivery by the Issuers to the Registrar under the Indenture of Exchange
Securities in the same aggregate principal amount as the aggregate principal
amount of Initial Securities that were validly tendered and not withdrawn by
Holders thereof pursuant to the Exchange Offer.
Effectiveness Target Date: As defined in Section 5 hereof.
Exchange Act: The Securities Exchange Act of 1934, as amended.
Exchange Dates: As defined in Section 3(a) hereof.
Exchange Offer: The registration by the Issuers under the Securities Act of the
Exchange Securities pursuant to a Registration Statement pursuant to which the
Issuers offer the Holders of all outstanding Transfer Restricted Securities the
opportunity to exchange all such outstanding Transfer Restricted Securities held
by such Holders for Exchange Securities in an aggregate principal amount equal
to the aggregate principal amount of the Transfer Restricted Securities validly
tendered and not withdrawn in such exchange offer by such Holders.
Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.
Exchange Securities: The Issuers’ 10.750% Senior Secured Notes due 2018, of the
same series under the Indenture as the Initial Securities, to be issued to
Holders in exchange for Transfer Restricted Securities pursuant to this
Agreement.
FINRA: Financial Industry Regulatory Authority, Inc.
Guarantors: As defined in the preamble hereto.
Holder: As defined in Section 2(b) hereof.
Indemnified Holder: As defined in Section 8(a) hereof.
Indenture: As defined in the preamble hereto.
Initial Placement: The issuance and sale by the Issuers of the Initial
Securities pursuant to the Purchase Agreement.

2

--------------------------------------------------------------------------------




Initial Purchasers: As defined in the preamble hereto.
Initial Securities: As defined in the preamble hereto.
Interest Payment Date: As defined in the Indenture and the Securities.
Issuers: As defined in the preamble hereto.
Participating Broker-Dealer: Any Broker-Dealer electing to exchange Transfer
Restricted Securities, acquired for its own account as a result of market making
activities or other trading activities (other than Transfer Restricted
Securities acquired directly from the Issuers or their affiliates), for Exchange
Securities.
Person: An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.
Prospectus: The prospectus included in a Registration Statement (including,
without limitation, any “issuer free writing prospectus” as defined in Rule 433
under the Securities Act), as amended or supplemented by any prospectus
supplement and by all other amendments thereto, including post-effective
amendments, and all material incorporated by reference into such Prospectus.
Purchase Agreement: As defined in the preamble hereto.
Registration Actions: As defined in Section 4(c) hereof.
Registration Default: As defined in Section 5 hereof.
Registration Statement: Any registration statement of the Issuers relating to
(a) an offering of Exchange Securities pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Securities pursuant to the Shelf
Registration Statement, which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.
Securities: The Initial Securities and the Exchange Securities.
Securities Act: The Securities Act of 1933, as amended.
Shelf Registration: A registration of securities pursuant to a Registration
Statement filed with the Commission in accordance with and pursuant to Rule 415
promulgated under the Securities Act (or any successor rule in effect).
Shelf Registration Statement: As defined in Section 4(a) hereof.
Suspension Notice: As defined in Section 4(c) hereof.
Suspension Period: As defined in Section 4(c) hereof.

3

--------------------------------------------------------------------------------




Transfer Restricted Securities: Each Initial Security, until the earliest to
occur of (a) the date on which such Initial Security is exchanged in the
Exchange Offer for an Exchange Security entitled to be resold to the public by
the Holder thereof without complying with the prospectus delivery requirements
of the Securities Act, (b) the date on which such Initial Security has been
effectively registered under the Securities Act and disposed of in accordance
with a Shelf Registration Statement, (c) the date on which such Initial Security
is distributed to the public by a Broker-Dealer pursuant to the “Plan of
Distribution” contemplated by the Exchange Offer Registration Statement
(including delivery of the Prospectus contained therein) and (d) the date on
which such Initial Security is actually sold by the Holder thereof pursuant to
Rule 144 under the Securities Act under circumstances in which any legend borne
by such Initial Security relating to restrictions on transferability thereof,
under the Securities Act or otherwise, is removed by the Company or pursuant to
the Indenture.
Trust Indenture Act: The Trust Indenture Act of 1939, as amended.
Trustee: As defined in the preamble hereto.
Underwritten Registration or Underwritten Offering: A registration in which
securities of the Issuers are sold to an underwriter for reoffering to the
public.
SECTION 2.    Securities Subject to this Agreement.
(a)Transfer Restricted Securities. The securities entitled to the benefits of
this Agreement are the Transfer Restricted Securities.
(b)Holders of Transfer Restricted Securities. A Person is deemed to be a holder
of Transfer Restricted Securities (each, a “Holder”) whenever such Person owns
Transfer Restricted Securities.
SECTION 3.    Registered Exchange Offer.
(a)Unless the Exchange Offer shall not be permissible under applicable law or
Commission policy (after the procedures set forth in Section 6(a)(i) hereof have
been complied with), the Issuers shall (i) cause to be filed with the Commission
on or prior to the 5th day after the first interest payment date of August 1,
2014, a Registration Statement under the Securities Act relating to the Exchange
Securities and the Exchange Offer, (ii) use their commercially reasonable
efforts to cause such Registration Statement to become effective on or prior to
the 240th day after the Closing Date, (iii) in connection with the foregoing,
(A) file all pre-effective amendments to such Registration Statement as may be
necessary in order to cause such Registration Statement to become effective, (B)
if applicable, file a post-effective amendment to such Registration Statement
pursuant to Rule 430A under the Securities Act and (C) use their commercially
reasonable efforts to cause all necessary filings in connection with the
registration and qualification of the Exchange Securities to be made under the
state securities or blue sky laws of such jurisdictions as any Holder shall
reasonably request in writing by the time the Exchange Offer Registration
Statement is declared effective by the Commission, it being agreed that no such
registration or qualification will be made unless so requested, to permit
Consummation of the Exchange Offer; provided, however, that none of the Issuers
or any of the Guarantors shall be required to (x) qualify as a foreign
corporation or as a dealer in securities in

4

--------------------------------------------------------------------------------




any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(a), or (y) take any action which would subject it to general
service of process or taxation in any such jurisdiction where it is not then so
subject and (iv) as promptly as practicable after the effectiveness of such
Registration Statement, commence the Exchange Offer. The Exchange Offer shall be
on the appropriate form permitting registration of the Exchange Securities to be
offered in exchange for the Transfer Restricted Securities and to permit resales
of Initial Securities held by Broker-Dealers as contemplated by Section 3(c)
hereof. The Issuers and the Guarantors shall commence the Exchange Offer by
mailing or otherwise furnishing the related Prospectus, appropriate letter of
transmittal and other accompanying documents to each Holder of record stating,
in addition to such other disclosures as are required by applicable law,
substantially the following:
(i)that the Exchange Offer is being made pursuant to this Agreement and that all
Transfer Restricted Securities validly tendered and not properly withdrawn will
be accepted for exchange;
(ii)the dates of acceptance for exchange (which shall be a period of at least 20
Business Days from the date such notice is mailed) (the “Exchange Dates”);
(iii)that any Transfer Restricted Security not tendered will remain outstanding
and continue to accrue interest but will not retain any rights under this
Agreement, except as otherwise specified herein; and
(iv)that any Holder will be entitled to withdraw its election, not later than
the close of business on the last Exchange Date, by effecting such withdrawal in
compliance with the applicable procedures of the depositary for the Transfer
Restricted Securities.
(b)The Issuers shall use their commercially reasonable efforts to cause the
Exchange Offer Registration Statement to be continuously effective and shall
keep the Exchange Offer open for a period of not less than the minimum period
required under applicable federal and state securities laws to Consummate the
Exchange Offer; provided, however, that in no event shall such period be less
than 20 days or more than 45 days (or longer if required by applicable law)
after the date notice of the Exchange Offer is mailed to the Holders. The
Issuers shall cause the Exchange Offer to comply in all material respects with
all applicable federal and state securities laws. No securities other than the
Exchange Securities shall be included in the Exchange Offer Registration
Statement. The Issuers shall use their commercially reasonable efforts to cause
the Exchange Offer to be Consummated on or prior to the 275th day after the
Closing Date.
(c)The Issuers shall indicate in a “Plan of Distribution” section contained in
the Prospectus forming a part of the Exchange Offer Registration Statement that
any Participating Broker-Dealer may exchange such Initial Securities pursuant to
the Exchange Offer; provided, however, that such Participating Broker-Dealer may
be deemed to be an “underwriter” within the meaning of the Securities Act and
must, therefore, deliver a prospectus meeting the requirements of the Securities
Act in connection with any resales of the Exchange

5

--------------------------------------------------------------------------------




Securities received by such Participating Broker-Dealer in the Exchange Offer,
which prospectus delivery requirement may be satisfied by the delivery by such
Participating Broker-Dealer of the Prospectus contained in the Exchange Offer
Registration Statement. Such Participating Broker-Dealer must satisfy any other
applicable provisions of the Securities Act in connection with such resales and
represent that it did not purchase such Initial Securities to be exchanged in
the Exchange Offer from the Company or any of its affiliates. Such “Plan of
Distribution” section shall also contain all other information with respect to
such resales by Participating Broker-Dealers that the Commission may require in
order to permit such resales pursuant thereto, but such “Plan of Distribution”
shall not name any such Participating Broker-Dealer or disclose the amount of
Initial Securities held by any such Participating Broker-Dealer except to the
extent required by the Commission as a result of a change in policy after the
date of this Agreement.
The Issuers shall use their commercially reasonable efforts to keep the Exchange
Offer Registration Statement continuously effective, supplemented and amended as
required by the provisions of Section 6(c) hereof to the extent necessary to
ensure that it is available for resales of Initial Securities acquired by
Participating Broker-Dealers for their own accounts as a result of market-making
activities or other trading activities, and to ensure that it conforms in all
material respects with the requirements of this Agreement, the Securities Act
and the policies, rules and regulations of the Commission as announced from time
to time, for a period ending on the earlier of (i) 180 days from the date on
which the Exchange Offer Registration Statement is declared effective and (ii)
the date on which a Participating Broker-Dealer is no longer required to deliver
a prospectus in connection with market-making or other trading activities;
provided however, if no Holder indicated it is a Broker-Dealer on the letter of
transmittal, then Issuers shall have no duty to keep the Exchange Offer
Registration Statement effective after Consummation.
The Company shall furnish as soon as practicable as many copies of the latest
version of such Prospectus to Broker-Dealers as are reasonably requested at any
time during such 180-day (or shorter as provided in the foregoing sentence)
period in order to facilitate such resales.
SECTION 4.    Shelf Registration.
(a)Shelf Registration. If (i) the Exchange Offer is not permitted by changes in
law or applicable interpretations thereof by the staff of the Commission (after
the procedures set forth in Section 6(a)(i) hereof have been complied with),
(ii) for any reason the Exchange Offer is not Consummated within 275 days after
the Closing Date or (iii) with respect to any Holder of Transfer Restricted
Securities (A) such Holder is prohibited by applicable law or Commission policy
from participating in the Exchange Offer, or (B) such Holder may not resell the
Exchange Securities acquired by it in the Exchange Offer to the public without
delivering a prospectus and that the Prospectus contained in the Exchange Offer
Registration Statement is not appropriate or available for such resales by such
Holder or (C) such Holder is a Broker-Dealer and holds Initial Securities
acquired directly from the Issuers or one of its affiliates then, upon such
Holder’s or the Initial Purchasers’ request, the Issuers shall:
(x)    as promptly as practicable cause to be filed a shelf registration
statement pursuant to Rule 415 under the Securities Act, which may be an
amendment to the

6

--------------------------------------------------------------------------------




Exchange Offer Registration Statement (in either event, the “Shelf Registration
Statement”) on or prior to the earliest to occur of (1) the later of (x) the
60th day after the date on which the Company is no longer permitted to file the
Exchange Offer Registration Statement and (y) the 180th day after the Closing
Date and (2) the 45th day after the date on which the Company receives notice
from a Holder of Transfer Restricted Securities or the Initial Purchasers (in
the case of clause (iii) above) (such earliest date being the “Shelf Filing
Deadline”), which Shelf Registration Statement shall provide for resales of all
Transfer Restricted Securities the Holders of which shall have provided the
information required pursuant to Section 4(b) hereof; and
(y)    use their commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective by the Commission on or before
the later of (x) the 75th day after the Shelf Filing Deadline and (y) the 240th
day after the Closing Date
The Issuers shall use their commercially reasonable efforts to keep such Shelf
Registration Statement continuously effective, supplemented and amended as
required by the provisions of Sections 6(b) and (c) hereof to the extent
necessary to ensure that it is available for resales of Initial Securities by
the Holders of Transfer Restricted Securities entitled to the benefit of this
Section 4(a), and to ensure that it conforms in all material respects with the
requirements of this Agreement, the Securities Act and the policies, rules and
regulations of the Commission as announced from time to time, for a period of
one year following the Closing Date (or shorter period that will terminate when
all the Initial Securities covered by such Shelf Registration Statement have
been sold pursuant to such Shelf Registration Statement).
(b)Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Transfer Restricted Securities may include
any of its Transfer Restricted Securities in any Shelf Registration Statement
pursuant to this Agreement unless and until such Holder furnishes to the Company
in writing, within 20 Business Days after receipt of a request therefor, such
information as the Company may reasonably request for use in connection with any
Shelf Registration Statement or Prospectus or preliminary Prospectus included
therein. Each Holder as to which any Shelf Registration Statement is being
effected agrees to furnish promptly to the Company all information required to
be disclosed in order to make the information previously furnished to the
Company by such Holder not materially misleading.
(c)Suspension. Notwithstanding anything to the contrary and subject to the
limitation set forth in the next succeeding paragraph, at any time after the
effectiveness of the Shelf Registration Statement, each of the Issuers shall be
entitled to suspend its obligation to file any amendment to the Shelf
Registration Statement, furnish any supplement or amendment to a Prospectus
included in the Shelf Registration Statement, make any other filing with the
Commission, cause the Shelf Registration Statement or other filing with the
Commission to remain effective or take any similar action (collectively,
“Registration Actions”) upon (A) the issuance by the Commission of a stop order
suspending the effectiveness of the Shelf Registration Statement or the
initiation of proceedings with respect to the Shelf Registration Statement under
Section 8(d) or 8(e) of the Securities Act, (B) the occurrence of any event or
the existence of any fact as a result of which the Shelf Registration Statement
would or shall contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading, or the related Prospectus would or shall
contain any untrue statement of a material fact or omit to state any material
fact required to be stated

7

--------------------------------------------------------------------------------




therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (C) the occurrence or
existence of any corporate development that, in the discretion of the Company,
makes it appropriate to postpone or suspend the availability of the Shelf
Registration Statement and the related Prospectus or (D) information is required
to be set forth in such Shelf Registration Statement or the prospectus included
therein or in an amendment to the Shelf Registration Statement or an amendment
or supplement to such prospectus, in the reasonable opinion of counsel to the
Initial Purchasers or the underwriter(s), if any, in order that such Shelf
Registration Statement, prospectus, amendment or supplement, as the case may be,
complies with applicable requirements of the federal securities laws and the
rules and regulations of the Commission and does not contain an untrue statement
of a material fact or omit to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing. Upon the occurrence of any of the
conditions described in clause (A), (B), (C) or (D) above, the Company shall
give prompt notice (a “Suspension Notice”) thereof to the Holders of record.
Upon the termination of such condition, the Company shall give prompt notice
thereof to the Holders of record and shall promptly proceed with all
Registration Actions that were suspended pursuant to this paragraph.
The Issuers may only suspend Registration Actions pursuant to the preceding
paragraph twice during any 365-day period (each, a “Suspension Period”) not to
exceed, in the aggregate, (x) sixty days in any three month period or (y) ninety
days in any twelve month period, during which no Additional Interest (as defined
in Section 5 hereof) shall be payable. Each Suspension Period shall be deemed to
begin on the date the relevant Suspension Notice is given to the Holders and
shall be deemed to end on the earlier to occur of (1) the date on which the
Company gives the Holders a notice that the Suspension Period has terminated and
(2) the date on which the number of days during which a Suspension Period has
been in effect exceeds, in the aggregate, (x) sixty days in any three month
period or (y) ninety days in any twelve month period.
SECTION 5.    Additional Interest. Subject to the Issuers’ ability to declare
Suspension Periods with respect to clause (iv) below, if (i) any of the
Registration Statements required by this Agreement is not filed with the
Commission on or prior to the date specified for such filing in this Agreement,
(ii) any of such Registration Statements has not been declared effective by the
Commission on or prior to the date specified for such effectiveness in this
Agreement (the “Effectiveness Target Date”), (iii) the Exchange Offer has not
been Consummated on or prior to the date specified for such consummation in this
Agreement, (iv) any Registration Statement required by this Agreement is filed
and declared effective but shall thereafter cease to be effective or fail to be
usable for its intended purpose for more than 30 days, other than as may be
permitted during a Suspension Period or (v) Holders are unable to sell the
Initial Securities under Rule 144 under the Securities Act as a result of either
Issuers’ failure to meet the adequate current public information requirement of
Rule 144(c)(1) under the Securities Act if applicable to such Issuer (each such
event referred to in clauses (i) through (v), a “Registration Default”), each of
the Issuers and Guarantors jointly and severally hereby agrees to pay additional
interest (“Additional Interest”) in the form of additional interest in cash to
each Holder in an amount equal to 0.25% per annum of the aggregate principal
amount of the

8

--------------------------------------------------------------------------------




Transfer Restricted Securities for the period of occurrence of the Registration
Default until such time as no Registration Default is in effect, which rate
shall increase by 0.25% per annum for each subsequent 90-day period during which
such Registration Default continues, but in no event shall such increase exceed
1.00% per annum. Following the cure of all Registration Defaults relating to any
particular Transfer Restricted Securities, the Additional Interest will cease to
accrue from the date of such cure and the interest rate on the Transfer
Restricted Securities will revert to the original interest rate borne by such
Transfer Restricted Securities; provided, however, that, if after the date such
Additional Interest cease to accrue, a different Registration Default occurs,
Additional Interest may again commence accruing pursuant to the foregoing
provisions.
Notwithstanding the foregoing, (i) the amount of Additional Interest payable
shall not increase because more than one Registration Default has occurred and
is continuing and (ii) a Holder of Transfer Restricted Securities who is not
entitled to the benefits of the Shelf Registration Statement shall not be
entitled to Additional Interest with respect to a Registration Default that
pertains to the Shelf Registration Statement.
All references in the Indenture to “interest” include the Additional Interest
payable pursuant to this Section 5, and all accrued Additional Interest shall be
payable to the Holders entitled thereto, in the manner provided for the payment
of interest in the Indenture, as more fully set forth in the Indenture and the
Securities. All obligations of the Issuers and the Guarantors set forth in the
preceding paragraph that are outstanding with respect to any Transfer Restricted
Security at the time such security ceases to be a Transfer Restricted Security
shall survive until such time as all such obligations with respect to such
security shall have been satisfied in full.
SECTION 6.    Registration Procedures.
(a)Exchange Offer Registration Statement. In connection with the Exchange Offer,
each of the Issuers and Guarantors shall comply with all of the provisions of
Section 6(c) hereof, shall use its commercially reasonable efforts to effect
such exchange to permit the sale of Transfer Restricted Securities being sold in
accordance with the intended method or methods of distribution thereof set forth
in the Registration Statement and shall comply with all of the following
provisions:
(i)If in the reasonable opinion of counsel to the Issuers there is a question as
to whether the Exchange Offer is permitted by applicable law, the Issuers hereby
agree to seek a no-action letter or other favorable decision from the Commission
staff allowing the Issuers to Consummate an Exchange Offer for such Initial
Securities. The Issuers hereby agree to pursue the issuance of such a decision
to the Commission staff level but shall not be required to appeal to the
Commission or take commercially unreasonable action to effect a change of
Commission or Commission staff policy. Each of the Issuers hereby agrees,
however, to (A) participate in telephonic conferences with the Commission staff,
(B) deliver to the Commission staff an analysis prepared by counsel to the
Issuers setting forth the legal bases, if any, upon which such counsel has
concluded that

9

--------------------------------------------------------------------------------




such an Exchange Offer should be permitted and (C) diligently pursue a favorable
resolution by the Commission staff of such submission.
(ii)As a condition to its participation in the Exchange Offer pursuant to the
terms of this Agreement, each Holder of Transfer Restricted Securities shall
furnish, upon the request of the Company, prior to the Consummation thereof, a
written representation to the Company (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) it is not an affiliate of either of the Issuers or Guarantors,
(B) it is not engaged in, and does not intend to engage in, and has no
arrangement or understanding with any Person to participate in, a distribution
of the Exchange Securities to be issued in the Exchange Offer, (C) it is
acquiring the Exchange Securities in its ordinary course of business, (D) such
Holder is not holding Securities that have the status of an unsold allotment in
the Initial Placement, (E) if such Holder is a Broker-Dealer, that it will
receive Exchange Securities for its own account in exchange for Transfer
Restricted Securities that were acquired as a result of market-making activities
or other trading activities and that it will be required to acknowledge that it
will comply with all applicable provisions of the Securities Act, including
delivering a Prospectus in connection with any resale of such Exchange
Securities, (F) if such Holder is a Broker-Dealer, that it did not purchase the
Transfer Restricted Securities to be exchanged in the Exchange Offer from the
Issuers or any of their affiliates, and (G) it is not acting on behalf of any
Person who could not truthfully and completely make the representations
contained in the foregoing subclauses (A) through (F). In addition, all such
Holders of Transfer Restricted Securities shall otherwise cooperate in the
Issuers’ preparations for the Exchange Offer. Each Holder will further
acknowledge and agree that any Broker-Dealer and any such Holder using the
Exchange Offer to participate in a distribution of the securities to be acquired
in the Exchange Offer (1) could not under Commission policy as in effect on the
date of this Agreement rely on the position of the Commission enunciated in
Morgan Stanley and Co., Inc. (available June 5, 1991) and Exxon Capital Holdings
Corporation (available May 13, 1988), as interpreted in the Commission’s letter
to Shearman & Sterling dated July 2, 1993, and similar no-action letters (which
may include any no action letter obtained pursuant to clause (i) above) and (2)
must comply with the registration and prospectus delivery requirements of the
Securities Act in connection with a secondary resale transaction and that such a
secondary resale transaction should be covered by an effective registration
statement containing the selling security holder information required by Item
507 or 508, as applicable, of Regulation S-K if the resales are of Exchange
Securities obtained by such Holder in exchange for Initial Securities acquired
by such Holder directly from the Issuers.
(b)Shelf Registration Statement. In connection with the Shelf Registration
Statement, each of the Issuers and Guarantors shall comply with all the
provisions of Section 6(c) hereof and shall use its commercially reasonable
efforts to effect such registration to permit the sale of the Transfer
Restricted Securities being sold in accordance with the intended method or
methods of distribution thereof set forth in such Shelf Registration Statement,
and pursuant

10

--------------------------------------------------------------------------------




thereto each of the Issuers will within the timeframes set forth in Section
4(a)(x), prepare and file with the Commission a Registration Statement relating
to the registration on any appropriate form under the Securities Act, which form
shall be available for the sale of the Transfer Restricted Securities in
accordance with the intended method or methods of distribution thereof set forth
in such Shelf Registration Statement.
(c)General Provisions. Except as otherwise provided, in connection with any
Registration Statement and any Prospectus required by this Agreement to permit
the sale or resale of Transfer Restricted Securities (including, without
limitation, any Registration Statement and the related Prospectus required to
permit resales of Initial Securities by Broker-Dealers), each of the Issuers
shall:
(i)use its commercially reasonable efforts to keep such Registration Statement
continuously effective and provide all requisite financial statements for the
period specified in Section 3 or 4 hereof, as applicable; upon the occurrence of
any event that would cause any such Registration Statement or the Prospectus
contained therein (A) to contain a material misstatement or omission or (B) not
to be effective and usable for resale of Transfer Restricted Securities during
the period required by this Agreement, the Issuers shall file as promptly as
practicable an appropriate amendment to such Registration Statement, in the case
of clause (A), correcting any such misstatement or omission, and, in the case of
either clause (A) or (B), use its commercially reasonable efforts to cause such
amendment to be declared effective and such Registration Statement and the
related Prospectus to become usable for their intended purpose(s) as soon as
practicable thereafter;
(ii)prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
the Registration Statement effective for the applicable period set forth in
Section 3 or 4 hereof, as applicable, or such shorter period as will terminate
when all Transfer Restricted Securities covered by such Registration Statement
have been sold; cause the Prospectus to be supplemented by any required
Prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
under the Securities Act, and to comply fully with the applicable provisions of
Rules 424 and 430A under the Securities Act in a timely manner; and comply in
all material respects with the provisions of the Securities Act with respect to
the disposition of all securities covered by such Registration Statement during
the applicable period in accordance with the intended method or methods of
distribution by the sellers thereof set forth in such Registration Statement or
supplement to the Prospectus;
(iii)in the case of a Shelf Registration Statement, advise the underwriter(s),
if any, and selling Holders named in the Registration Statement as promptly as
practicable and, if requested by such Persons, to confirm such advice in
writing, (A) when the Prospectus or any Prospectus supplement or post-effective
amendment has been filed, and, with respect to any Registration Statement or any
post-effective amendment thereto, when the same has become

11

--------------------------------------------------------------------------------




effective, (B) of any request by the Commission for amendments to the
Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto, (C) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement
under the Securities Act or of the suspension by any state securities commission
of the qualification of the Transfer Restricted Securities for offering or sale
in any jurisdiction, or the initiation of any proceeding for any of the
preceding purposes and (D) of the existence of any fact or the happening of any
event that makes any statement of a material fact made in the Registration
Statement, the Prospectus, any amendment or supplement thereto, or any document
incorporated by reference therein untrue, or that requires the making of any
additions to or changes in the Registration Statement or the Prospectus in order
to make the statements therein, not misleading (provided, however, that no
advice by the Issuers shall be required pursuant to this clause (D) in the event
that the Issuers either promptly file a Prospectus supplement to update the
Prospectus or a Form 8-K or other appropriate Exchange Act report that is
incorporated by reference into such Registration Statement, which, in either
case, contains the requisite information with respect to such event or facts
that results in such Registration Statement no longer containing any untrue
statement of material fact or omitting to state a material fact necessary to
make the statements contained therein not misleading). If at any time the
Commission shall issue any stop order suspending the effectiveness of the
Registration Statement, or any state securities commission or other regulatory
authority shall issue an order suspending the qualification or exemption from
qualification of the Transfer Restricted Securities under state securities or
blue sky laws, each of the Issuers shall use its commercially reasonable efforts
to obtain the withdrawal or lifting of such order at the earliest practicable
time;
(iv)in the case of a Shelf Registration or if a Prospectus is required to be
delivered by any Participating Broker-Dealer in the case of an Exchange Offer,
furnish without charge to the Initial Purchasers and each of the underwriters,
if any, before filing with the Commission, copies of any Registration Statement
or any Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (including all documents to be incorporated
by reference after the initial filing of such Registration Statement, with
respect to such documents to the Initial Purchasers and to the underwriter(s),
if any, and not to Holders named in the Registration Statement), which documents
will be subject to the review and comment of such Holders, the Initial
Purchasers or the underwriter(s), if any, in connection with such sale, if any,
for a period of at least five Business Days (except in the case of Current
Reports on Form 8-K, for which the review period shall be at least two Business
Days), and the Issuers will not file any such Registration Statement or
Prospectus or any amendment or supplement to any such Registration Statement or
Prospectus (including all such documents incorporated by reference) to which the
Initial Purchasers or the underwriter(s), if any, shall reasonably object in
writing within five Business Days (except in the case of Current Reports on Form
8-K, for which the objection period shall be within two Business Days) after the
receipt thereof (such objection to be deemed

12

--------------------------------------------------------------------------------




timely made upon confirmation of facsimile transmission within such period).
Notwithstanding the foregoing, the Issuers shall not be required to take any
actions under this Section 6(c)(iv) that are not, in the reasonable opinion of
counsel for the Issuers, in compliance with applicable law or to include any
disclosure which at the time would have an adverse effect on the business or
operations of the Company and/or its subsidiaries, as determined in good faith
by the Issuers; provided, however, that each of the Initial Purchasers, the
underwriters, if any, and their respective legal counsel, accountants or other
representatives, shall be required to maintain in confidence and not to disclose
to any other person any information or records reasonably designated by the
Company as being confidential, until such time as (A) such information becomes a
matter of public record (whether by virtue of its inclusion in such Shelf
Registration Statement or otherwise) or (B) such person shall be required so to
disclose such information pursuant to a subpoena or order of any court or other
governmental agency or body having jurisdiction over the matter (subject to the
requirements of such order, and only after such person shall have given the
Company prompt prior written notice of such requirement);
(v)in the case of a Shelf Registration, promptly prior to the filing of any
document that is to be incorporated by reference into a Registration Statement
or Prospectus, provide copies of such document, to the extent requested, to the
Initial Purchasers and to the underwriters, if any, make each of the Issuers’
and Guarantors’ management, officers and other representatives available for
discussion of such document and other customary due diligence matters, and
include such information in such document prior to the filing thereof as the
Initial Purchasers or the underwriter(s), if any, reasonably may request
(subject to the confidentiality obligations set forth in Section 6(c)(iv)
above). Notwithstanding the foregoing, the Issuers shall not be required to take
any actions under this Section 6(c)(v) that are not, in the reasonable opinion
of counsel for the Issuers, in compliance with applicable law;
(vi)in the case of a Shelf Registration or if a Prospectus is required to be
delivered by any Participating Broker-Dealer in the case of an Exchange Offer,
make available at reasonable times for inspection by the Initial Purchasers and
the underwriters, if any, participating in any disposition pursuant to such
Registration Statement and one firm of legal counsel or accountant retained by
any of the foregoing, all financial and other records, pertinent corporate
documents and properties of each of the Issuers and Guarantors reasonably
requested by any such Persons and cause each of the Issuers’ and Guarantors’
officers, directors and employees to supply all information reasonably requested
by any such underwriter, attorney or accountant in connection with such
Registration Statement or any post-effective amendment thereto subsequent to the
filing thereof and prior to its effectiveness and to be available for discussion
of such documents to the extent reasonably requested by the Initial Purchasers
or the underwriters, if any (subject to the confidentiality obligations set
forth in Section 6(c)(iv) above);

13

--------------------------------------------------------------------------------




(vii)if requested by any selling Holders or the underwriter(s), if any, promptly
incorporate in any Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
selling Holders and underwriter(s), if any, may reasonably request to have
included therein, including, without limitation, information relating to the
“Plan of Distribution” of the Transfer Restricted Securities, information with
respect to the principal amount of Transfer Restricted Securities being sold to
such underwriter(s), the purchase price being paid therefor and any other terms
of the offering of the Transfer Restricted Securities to be sold in such
offering; and make all required filings of such Prospectus supplement or
post-effective amendment as soon as practicable after the Company is notified of
the matters to be incorporated in such Prospectus supplement or post-effective
amendment;
(viii)in the case of a Shelf Registration, use its commercially reasonable
efforts to cause the Transfer Restricted Securities covered by the Registration
Statement to be rated with the appropriate rating agencies, if so requested by
the Holders of a majority in aggregate principal amount of Securities covered
thereby or the managing underwriter, if any;
(ix)in the case of a Shelf Registration and to the extent such documents are not
available through the Commission’s EDGAR System, furnish to each selling Holder
and each of the underwriter(s), if any, without charge, one copy of the
Registration Statement, as first filed with the Commission, and of each
amendment thereto, including financial statements and schedules (without
documents incorporated therein by reference or exhibits thereto, unless
requested);
(x)deliver to (i) in the case of an Exchange Offer, each Participating
Broker-Dealer who submits a written request to the Company and (ii) in the case
of a Shelf Registration Statement, each selling Holder and each of the
underwriter(s), if any, without charge, as many copies of the Prospectus
(including each preliminary prospectus) and any amendment or supplement thereto
as such Persons reasonably may request; subject to the final paragraph of this
Section 6(c), each of the Issuers and Guarantors hereby consents to the use of
the Prospectus and any amendment or supplement thereto by each of the selling
Holders and each of the underwriter(s), if any, in connection with the offering
and the sale of the Transfer Restricted Securities covered by the Prospectus or
any amendment or supplement thereto in compliance with applicable law;
(xi)in the case of a Shelf Registration Statement, enter into such customary
agreements (including an underwriting agreement if such registration is an
Underwritten Registration), and make such customary representations and
warranties, and take all such other customary and appropriate actions in
connection therewith in order to expedite or facilitate the disposition of the
Transfer Restricted Securities pursuant to any Shelf Registration Statement
contemplated by this Agreement, all to such extent as may be reasonably
requested by any Holder of Transfer Restricted Securities or underwriter in

14

--------------------------------------------------------------------------------




connection with any sale or resale pursuant to any Shelf Registration Statement
contemplated by this Agreement; and if the registration is an Underwritten
Registration, each of the Issuers and Guarantors shall:
(A)to the extent reasonably requested, furnish to the Initial Purchasers, each
selling Holder and the underwriters, in such substance and scope as they may
reasonably request and as are customarily made by issuers to underwriters in
primary underwritten offerings, upon the effectiveness of the Shelf Registration
Statement:
(1)a certificate, dated the date of effectiveness of the Shelf Registration
Statement, signed by (y) the President or any Vice President and (z) a principal
financial or accounting officer of each of the Issuers and Guarantors,
confirming, as of the date thereof, the matters set forth in Section 8(h) of the
Purchase Agreement and such other matters as such parties may reasonably
request;
(2)an opinion, dated the date of effectiveness of the Shelf Registration
Statement, of counsel for the Issuers and the Guarantors, covering the matters
that are customarily covered in opinions requested in an underwritten offering,
and in any event including a statement to the effect that such counsel has
participated in conferences with representatives of the Issuers and the
Guarantors, representatives of the independent public accountants for the
Issuers and the Guarantors and representatives of the underwriter(s) and counsel
to the underwriter(s) in connection with the preparation of such Registration
Statement and the related Prospectus and has considered the matters required to
be stated therein and the statements contained therein, although such counsel
has not independently verified such information and is not passing upon and does
not assume any responsibility for the accuracy, completeness or fairness of such
information; and that such counsel advises that, on the basis of the foregoing,
no facts came to such counsel’s attention that caused such counsel to believe
that the applicable Registration Statement, at the time such Registration
Statement or any post-effective amendment thereto became effective, contained
any untrue statement of a material fact or omitted to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or that the Prospectus
contained in such Registration Statement as of its date, contained any untrue
statement of a material fact or omitted to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. Without limiting the foregoing, such
counsel may state further that such counsel expresses no opinion, assumes no
responsibility for, and has not independently verified, the accuracy,
completeness or fairness of the financial statements (including the notes
thereto), other financial and statistical data (including production, capacity
and cost data), and information pertaining to coal reserves and reserve

15

--------------------------------------------------------------------------------




engineering data (including geologic information) contained in or omitted from
any Registration Statement contemplated by this Agreement or the related
Prospectus; and
(3)customary comfort letters, dated the date of effectiveness of the Shelf
Registration Statement, from the Company’s independent accountants, in the
customary form and covering matters of the type customarily requested to be
covered in comfort letters by underwriters in connection with primary
underwritten offerings, and covering or affirming the matters set forth in the
comfort letters delivered pursuant to Sections 8(f) and 8(g) of the Purchase
Agreement without exception;
(B)set forth in full or incorporate by reference in the underwriting agreement,
the indemnification provisions and procedures of Section 8 hereof with respect
to all parties to be indemnified pursuant to said Section; and
(C)deliver such other documents and certificates as may be reasonably requested
by such parties and as are customarily delivered in similar offerings to
evidence compliance with Section 6(c)(xi)(A) hereof and with any customary
conditions contained in the underwriting agreement or other agreement entered
into by either of the Issuers or any of the Guarantors pursuant to this Section
6(c)(xi), if any.
If at any time the representations and warranties of the Issuers and the
Guarantors contemplated by the certificate furnished pursuant to Section
6(c)(xi)(A)(1) hereof cease to be true and correct (which certificate will be
delivered as of the date of effectiveness of the Shelf Registration Statement)
the Issuers or the Guarantors shall so advise the Initial Purchasers and the
underwriter(s), if any, and each selling Holder promptly and, if requested by
such Persons, shall confirm such advice in writing;
(xii)in the case of a Shelf Registration Statement, prior to any public offering
of Transfer Restricted Securities, use its commercially reasonable efforts to
cooperate with the selling Holders, the underwriter(s), if any, and their
respective counsel in connection with the registration and qualification of the
Transfer Restricted Securities under the state securities or blue sky laws of
such jurisdictions as the selling Holders or underwriter(s), if any, may
reasonably request in writing by the time the Shelf Registration Statement is
declared effective by the Commission, it being agreed that no such registration
or qualification will be made unless so requested, and use its commercially
reasonable efforts to do any and all other acts or things necessary or advisable
to enable the disposition in such jurisdictions of the Transfer Restricted
Securities covered by the Shelf Registration Statement; provided, however, that
none of the Issuers or the Guarantors shall be required to register or qualify
as a foreign corporation where it is not then so qualified or to take any action
that would subject it to the service of process in suits or to taxation in any
jurisdiction where it is not then so subject;

16

--------------------------------------------------------------------------------




(xiii)shall issue, upon the request of any Holder of Initial Securities covered
by the Exchange Offer Registration Statement, Exchange Securities having an
aggregate principal amount equal to the aggregate principal amount of Initial
Securities surrendered to the Company by such Holder in exchange therefor or
being sold by such Holder; such Exchange Securities to be registered in the name
of such Holder or in the name of the purchaser(s) of such Securities, as the
case may be; in return, the Initial Securities held by such Holder shall be
surrendered to the Company for cancellation;
(xiv)in the case of a Shelf Registration, cooperate with the selling Holders and
the underwriter(s), if any, to facilitate the timely preparation and delivery of
certificates representing Transfer Restricted Securities to be sold and not
bearing any restrictive legends; and enable such Transfer Restricted Securities
to be in such denominations and registered in such names as the Holders or the
underwriter(s), if any, may request at least three Business Days prior to any
sale of Transfer Restricted Securities made by such Holders or underwriter(s);
(xv)use its commercially reasonable efforts to cause the Transfer Restricted
Securities covered by the Registration Statement to be registered with or
approved by such other governmental agencies or authorities, if any, as may be
necessary to enable the seller or sellers thereof or the underwriter(s), if any,
to consummate the disposition of such Transfer Restricted Securities, subject to
the proviso contained in Section 6(c)(xii) hereof;
(xvi)if any fact or event contemplated by Section 6(c)(iii)(D) hereof shall
exist or have occurred, use its commercially reasonable efforts to prepare a
supplement or post-effective amendment to the Registration Statement or related
Prospectus or any document incorporated therein by reference or file any other
required document so that, as thereafter delivered to the purchasers of Transfer
Restricted Securities, the Prospectus will not contain at the time of such
delivery any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading;
(xvii)provide a CUSIP number for all Exchange Securities not later than the
effective date of the Registration Statement covering such Securities and
provide the Trustee under the Indenture with any necessary printed certificates
for such Securities which are in a form eligible for deposit with The Depository
Trust Company;
(xviii)reasonably cooperate and assist in any filings required to be made with
FINRA and in the performance of any due diligence investigation by any
underwriter (including any “qualified independent underwriter”) that is required
to be retained in accordance with the rules and regulations of FINRA;
(xix)otherwise use its commercially reasonable efforts to comply in all material
respects with all applicable rules and regulations of the Commission, and

17

--------------------------------------------------------------------------------




make generally available to its securityholders, as soon as practicable, a
consolidated earnings statement meeting the requirements of Rule 158 of the
Securities Act (which need not be audited) for the twelve-month period (A)
commencing at the end of any fiscal quarter in which Transfer Restricted
Securities are sold to underwriters in a firm commitment or best efforts
Underwritten Offering or (B) if not sold to underwriters in such an offering,
beginning with the first month of the Company’s first fiscal quarter commencing
after the effective date of the Registration Statement;
(xx)cause the Indenture to be qualified under the Trust Indenture Act not later
than the effective date of the first Registration Statement required by this
Agreement, and, in connection therewith, cooperate with the Trustee and the
Holders of Securities to effect such changes to the Indenture as may be required
for such Indenture to be so qualified in accordance with the terms of the Trust
Indenture Act; and to execute and use its commercially reasonable efforts to
cause the Trustee to execute, all documents that may be required to effect such
changes and all other forms and documents required to be filed with the
Commission to enable such Indenture to be so qualified in a timely manner; and
(xxi)cause all Securities covered by the Registration Statement to be listed on
each securities exchange or automated quotation system on which similar debt
securities issued by the Issuers are then listed if reasonably requested by the
Holders of a majority in aggregate principal amount of Initial Securities or the
managing underwriter(s), if any.
Each Holder shall agree by acquisition of a Transfer Restricted Security that,
upon (i) receipt of any notice from the Company of the existence of any fact of
the kind described in Section 6(c)(iii)(D) hereof, or (ii) a Suspension Period,
such Holder will forthwith discontinue disposition of Transfer Restricted
Securities pursuant to the applicable Registration Statement until such Holder’s
receipt of the copies of the supplemented or amended Prospectus contemplated by
Section 6(c)(xvi) hereof, or until it is advised in writing (the “Advice”) by
the Company that the use of the Prospectus may be resumed, and has received
copies of any additional or supplemental filings that are incorporated by
reference in the Prospectus. If so directed by the Company, each Holder will
deliver to the Company (at such Holder’s expense) all copies, other than
permanent file copies then in such Holder’s possession, of the Prospectus
covering such Transfer Restricted Securities that was current at the time of
receipt of such notice. In the event the Company shall give any such notice, the
time period regarding the effectiveness of such Registration Statement set forth
in Section 3 or 4 hereof, as applicable, shall be extended by the number of days
during the period from and including the date of the giving of such notice
described in (i) or (ii) of this paragraph to and including the date when each
selling Holder covered by such Registration Statement shall have received the
copies of the supplemented or amended Prospectus contemplated by Section
6(c)(xvi) hereof or shall have received the Advice.
SECTION 7.    Registration Expenses.
(a)All expenses incident to the Issuers’ and the Guarantors’ performance of or
compliance with this Agreement will be borne by the Issuers and the Guarantors,
jointly and

18

--------------------------------------------------------------------------------




severally, regardless of whether a Registration Statement becomes effective,
including, without limitation: (i) all registration and filing fees and expenses
(including filings made by the Initial Purchasers with FINRA (and, if
applicable, the fees and expenses of any “qualified independent underwriter” and
its counsel that may be required by the rules and regulations of FINRA)); (ii)
all fees and expenses of compliance with federal securities and state securities
or blue sky laws; (iii) all expenses of printing (including printing
certificates for the Exchange Securities to be issued in the Exchange Offer and
printing of Prospectuses), messenger and delivery services and telephone; (iv)
all fees and disbursements of counsel for the Issuers and the Guarantors and, to
the extent provided for in Section 7(b) hereof, the Holders of Transfer
Restricted Securities; (v) all application and filing fees in connection with
listing the Exchange Securities on a securities exchange or automated quotation
system pursuant to the requirements thereof; and (vi) all fees and disbursements
of independent certified public accountants of the Issuers and the Guarantors
(including the expenses of any special audit and comfort letters required by or
incident to such performance).
Each of the Issuers and Guarantors will, in any event, bear its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Issuers or the Guarantors.
(b)In connection with any Shelf Registration Statement required by this
Agreement, the Issuers and the Guarantors, jointly and severally, will reimburse
the Initial Purchasers and the Holders of Transfer Restricted Securities being
registered pursuant to the Shelf Registration Statement, for the reasonable fees
and disbursements of not more than one counsel, who shall be Paul, Weiss,
Rifkind, Wharton & Garrison LLP or such other counsel as may be chosen by the
Holders of a majority in principal amount of the Transfer Restricted Securities
for whose benefit such Registration Statement is being prepared.
Each Holder shall pay all underwriting discounts and commissions and transfer
taxes, if any, relating to the sale or disposition of such Holder’s Transfer
Restricted Securities pursuant to a Shelf Registration Statement.
SECTION 8.    Indemnification.
(a)Each of the Issuers and Guarantors, jointly and severally, agrees to
indemnify and hold harmless (i) each Holder and (ii) each Person, if any, who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) any Holder (any of the Persons referred to in this clause
(ii) being hereinafter referred to as a “controlling person”) and (iii) the
respective officers, directors, partners, employees, representatives and agents
of any Holder or any controlling person (any Person referred to in clause (i),
(ii) or (iii) may hereinafter be referred to as an “Indemnified Holder”), to the
fullest extent lawful, from and against any and all losses, claims, damages,
liabilities, judgments, actions and expenses (including, without limitation, and
as incurred, reimbursement of all reasonable costs of investigating, preparing,
pursuing, settling, compromising, paying or defending any claim or action, or
any investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of any one firm of legal
counsel to any Indemnified Holder), arising out of or based upon any untrue
statement or alleged untrue

19

--------------------------------------------------------------------------------




statement of a material fact contained in any Registration Statement or
Prospectus (or any amendment or supplement thereto), or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except insofar as such losses,
claims, damages, liabilities or expenses arise out of an untrue statement or
omission or alleged untrue statement or omission that is made in reliance upon
and in conformity with information relating to any of the Holders furnished in
writing to the Company by any of the Holders expressly for use therein;
provided, that this indemnity agreement shall not apply to any loss, claim,
damage, liability or expense arising from an offer or sale of Transfer
Restricted Securities occurring during a Suspension Period, if a notice of such
Suspension Period was given to and received by such Person. This indemnity
agreement shall be in addition to any liability which the Issuers and the
Guarantors may otherwise have.
In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Issuers or the Guarantors, such Indemnified Holder (or the Indemnified Holder
controlled by such controlling person) shall promptly notify the Issuers and the
Guarantors in writing; provided, however, that the failure to give such notice
shall not relieve any of the Issuers or the Guarantors of its obligations
pursuant to this Agreement to the extent it is not materially prejudiced as a
proximate result of such failure. Each of the Issuers and Guarantors may
participate at its own expense in the defense of such action. If any such action
or proceeding shall be brought against any Indemnified Holder, the Issuers and
Guarantors shall be entitled to participate therein and to assume the defense
thereof with counsel reasonably satisfactory to such Indemnified Holder. After
notice from the Issuers and the Guarantors to such Indemnified Holder of their
election to assume the defense of such action or proceeding, the Issuers and the
Guarantors shall not be liable to such Indemnified Holder under this Section 8
for any legal or other expenses subsequently incurred by such Indemnified Holder
in connection with the defense thereof other than reasonable costs of
investigation; provided, however, that such Indemnified Holder shall have the
right to employ counsel (in addition to any local counsel) to represent jointly
such Indemnified Holder and its respective directors, officers, employees and
controlling persons who may be subject to liability arising out of any claim in
respect of which indemnity may be sought by any Indemnified Holder against the
Issuers or any Guarantor under this Section 8, if (i) the Issuers, the
Guarantors and such Indemnified Holder shall have so mutually agreed; (ii) the
Issuers and the Guarantors have failed within a reasonable time to retain
counsel reasonably satisfactory to such Indemnified Holder; (iii) such
Indemnified Holder and its directors, officers, employees and controlling
persons shall have reasonably concluded, based on the advice of counsel, that
there may be legal defenses available to them that are different from or in
addition to those available to the Issuers and the Guarantors; or (iv) the named
parties in any such proceeding (including any impleaded parties) include both
such Indemnified Holder or its directors, officers, employees or controlling
persons, on the one hand, and the Issuers and the Guarantors, on the other hand,
and representation of both sets of parties by the same counsel would present a
conflict due to actual or potential differing interests between them, and in any
such event the fees and expenses of one firm of such separate counsel (in
addition to any local counsel) shall be paid by the Issuers and the Guarantors.
The Issuers and the Guarantors shall be liable for any settlement of any such
action or proceeding effected with the Issuers’ and the Guarantors’ prior
written consent, which consent shall not be withheld unreasonably, and each of
the Issuers and Guarantors agrees to

20

--------------------------------------------------------------------------------




indemnify and hold harmless any Indemnified Holder from and against any loss,
claim, damage, liability or expense by reason of any settlement of any action
effected with the written consent of the Issuers and the Guarantors. The Issuers
and the Guarantors shall not, without the prior written consent of each
Indemnified Holder, which shall not be withheld unreasonably, settle or
compromise or consent to the entry of judgment in or otherwise seek to terminate
any pending or threatened action, claim, litigation or proceeding in respect of
which indemnification or contribution may be sought hereunder (whether or not
any Indemnified Holder is a party thereto), unless such settlement, compromise,
consent or termination includes an unconditional release of each Indemnified
Holder from all liability arising out of such action, claim, litigation or
proceeding.
(b)Each Holder of Transfer Restricted Securities agrees, severally and not
jointly, to indemnify and hold harmless the Issuers and the Guarantors and their
respective directors and officers who sign a Registration Statement, and any
Person controlling (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) any of the Issuers or Guarantors and the
respective officers, directors, partners, employees, representatives and agents
of each such Person, to the same extent as the foregoing indemnity from the
Issuers and the Guarantors to each of the Indemnified Holders, but only with
respect to claims and actions based on information relating to such Holder
furnished in writing by such Holder expressly for use in any Registration
Statement. In case any action or proceeding shall be brought against any of the
Issuers or Guarantors or their respective officers, directors, partners,
employees, representatives, agents or any such controlling person in respect of
which indemnity may be sought against a Holder of Transfer Restricted
Securities, such Holder shall have the rights and duties given the Issuers and
the Guarantors, and the Issuers, the Guarantors and their respective officers,
directors, partners, employees, representatives, agents and such controlling
person shall have the rights and duties given to each Holder by the preceding
paragraph.
(c)If the indemnification provided for in this Section 8 is unavailable to an
indemnified party under Section 8(a) or (b) hereof (other than by reason of
exceptions provided in those Sections) in respect of any losses, claims,
damages, liabilities, judgments, actions or expenses referred to therein, then
each applicable indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative benefits received by the
Issuers and the Guarantors, on the one hand, and the Holders, on the other hand,
from the Initial Placement (which, in the case of the Issuers and the
Guarantors, shall be deemed to be equal to the total gross proceeds to the
Issuers and the Guarantors from the Initial Placement), the amount of Additional
Interest which did not become payable as a result of the filing of the
Registration Statement resulting in such losses, claims, damages, liabilities,
judgments actions or expenses, and such Registration Statement, or if such
allocation is not permitted by applicable law, the relative fault of the Issuers
and the Guarantors, on the one hand, and the Holders, on the other hand, in
connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative fault of the Issuers and the Guarantors
on the one hand and of the Indemnified Holder on the other shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Issuers and the Guarantors,
on the one hand, or the Indemnified Holders, on the other hand,

21

--------------------------------------------------------------------------------




and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The amount paid or
payable by a party as a result of the losses, claims, damages, liabilities and
expenses referred to above shall be deemed to include, subject to the
limitations set forth in the second paragraph of Section 8(a) hereof, any legal
or other fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.
The Issuers, the Guarantors and each Holder of Transfer Restricted Securities
agree that it would not be just and equitable if contribution pursuant to this
Section 8(c) were determined by pro rata allocation (even if the Holders were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding paragraph. The amount paid or payable by an indemnifying
party as a result of the losses, claims, damages, liabilities or expenses
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 8, none of the Holders (and its related Indemnified Holders) shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds received (in respect of a Shelf Registration) or relative
benefits (in respect of the Exchange Offer) by such Holder with respect to the
Initial Securities exceeds the amount of any damages which such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. The Holders’ obligations to contribute pursuant to
this Section 8(c) are several in proportion to the respective principal amount
of Initial Securities held by each of the Holders hereunder and not joint.
(d)The remedies provided for in this Section 8 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Holder at law or equity.
(e)The indemnity and contribution provisions contained in this Section 8 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers, any Holder or any Person controlling the Initial Purchasers or any
Holder, or by or on behalf of the Issuers or the Guarantors or the officers or
directors of or any Person controlling the Issuers or the Guarantors, (iii)
acceptance of any of the Transfer Restricted Securities and (iv) any sale of
Transfer Restricted Securities pursuant to a Shelf Registration Statement.
SECTION 9.    Rule 144A. Each of the Issuers and Guarantors hereby agrees with
each Holder, for so long as any Transfer Restricted Securities remain
outstanding, at any time that the Company is not subject to either Section 13 or
15(d) of the Exchange Act or the Company is not in material compliance with its
Exchange Act reporting obligations, to make available to any Holder or
beneficial owner of Transfer Restricted Securities in connection with any sale
thereof and any prospective purchaser of such Transfer Restricted Securities
from such Holder or beneficial owner, the information required by Rule
144A(d)(4) under the Securities

22

--------------------------------------------------------------------------------




Act in order to permit resales of such Transfer Restricted Securities pursuant
to Rule 144A under the Securities Act.
SECTION 10.    Underwritten Registrations. No Holder may participate in any
Underwritten Registration hereunder unless such Holder (a) agrees to sell such
Holder’s Transfer Restricted Securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements and (b) completes and executes all reasonable questionnaires,
powers of attorney, indemnities, underwriting agreements, lockup letters and
other documents required under the terms of such underwriting arrangements.
SECTION 11.    Selection of Underwriters. The Holders of at least 25% of the
Transfer Restricted Securities covered by the Shelf Registration Statement who
desire to do so may sell such Transfer Restricted Securities in an Underwritten
Offering. In any such Underwritten Offering, the investment banker(s) and
managing underwriter(s) that will administer such offering will be selected by
the Company and shall be reasonably acceptable to the Holders of a majority in
aggregate principal amount of such Transfer Restricted Securities included in
such offering; provided, however that the Company shall not be required to pay
more than an aggregate of $100,000 of registration related expenses, in addition
to internal expenses of the Issuers (including, without limitation, salaries of
officers and employees performing legal and accounting duties) in connection
with any such underwritten offering.
SECTION 12.    Miscellaneous.
(a)Remedies. Each of the Issuers and Guarantors hereby agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Agreement and hereby agree to waive the
defense in any action for specific performance that a remedy at law would be
adequate.
(b)No Inconsistent Agreements. Each of the Issuers and Guarantors will not on or
after the date of this Agreement enter into any agreement with respect to its
securities that is inconsistent with the rights granted to the Holders in this
Agreement or otherwise conflicts with the provisions hereof. The rights granted
to the Holders hereunder do not in any way conflict with and are not
inconsistent with the rights granted to the holders of any of the Issuers’ or
Guarantors’ securities under any agreement in effect on the date hereof.
(c)Adjustments Affecting the Securities. The Company will not take any action,
or permit any change to occur, with respect to the Securities that would
materially and adversely affect the ability of the Holders to Consummate any
Exchange Offer.
(d)Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless the Company has (i) in the case of
Section 5 hereof and this Section 12(d)(i), obtained the written consent of
Holders of all outstanding Transfer Restricted Securities and (ii) in the case
of all other provisions hereof, obtained the written consent of Holders of a
majority of the outstanding principal amount of Transfer Restricted Securities
affected by such amendment, modification, supplement, waiver or departure.
(e)Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), facsimile or air courier
guaranteeing overnight delivery:

23

--------------------------------------------------------------------------------




(i)if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and
(ii)if to the Company, Partners or any of the Guarantors:
Westmoreland Coal Company
9540 South Maroon Circle, Suite 200
Englewood, CO 801122
Facsimile: 720-354-4476
Attention: Jennifer S. Grafton, Esq.
With a copy to:
Holland & Hart LLP
6380 South Fiddlers Green Circle, Suite 500
Greenwood Village, CO 80111
Facsimile: 303-713-6305
Attention: Amy L. Bowler, Esq.
All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when transmission is
confirmed by sender’s facsimile machine, if faxed; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.
Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.
(f)Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without limitation, and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securities; provided, however, that this
Agreement shall not inure to the benefit of or be binding upon a successor or
assign of a Holder unless and to the extent such successor or assign acquired
Transfer Restricted Securities from such Holder. Nothing herein shall be deemed
to permit any assignment, transfer or other disposition of Transfer Restricted
Securities in violation of the terms of the Purchase Agreement or the Indenture.
(g)Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

24

--------------------------------------------------------------------------------




(h)Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
(i)Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.
(j)Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.
(k)Entire Agreement. This Agreement together with the Purchase Agreement, the
Indenture, the Securities and any related documents is intended by the parties
as a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the registration rights granted by the Issuers with
respect to the Transfer Restricted Securities. This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.




[Signature Pages Follow]



25

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
Very truly yours,




WESTMORELAND COAL COMPANY, as Co-
Issuer


By: /s/ Jennifer S. Grafton
Name: Jennifer S. Grafton
Title: General Counsel and Secretary




WESTMORELAND PARTNERS, as Co-Issuer


By
Westmoreland - Roanoke Valley, L.P.,

as General Partner


By:
WEI-Roanoke Valley, Inc., as

General Partner of
Westmoreland ‑ Roanoke Valley, L.P.


By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: General Counsel and Secretary


By:
Westmoreland - North Carolina Power, L.L.C.,

as General Partner


By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: General Counsel and Secretary




WESTMORELAND - NORTH CAROLINA
POWER, L.L.C., as Guarantor


By /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: General Counsel and Secretary





[Signature Page to registration Rights Agreement - Note Exchange]

--------------------------------------------------------------------------------




WEI-ROANOKE VALLEY, INC., as Guarantor


By /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: General Counsel and Secretary




WESTMORELAND - ROANOKE VALLEY, L.P.,
as Guarantor


By:
WEI - Roanoke Valley Inc., as General Partner

of Westmoreland-Roanoke Valley, L.P.




By /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: General Counsel and Secretary




WESTMORELAND ENERGY LLC, as Guarantor


By /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: General Counsel and Secretary




WESTMORELAND RESOURCES, INC., as
Guarantor


By /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Secretary




WRI PARTNERS, INC., as Guarantor


By /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: General Counsel and Secretary





[Signature Page to registration Rights Agreement - Note Exchange]

--------------------------------------------------------------------------------




WESTMORELAND COAL SALES COMPANY,
INC., as Guarantor


By /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Secretary




WESTMORELAND POWER, INC., as Guarantor


By /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Secretary




WCC LAND HOLDING COMPANY, INC., as
Guarantor


By /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Secretary




WESTMORELAND KEMMERER, INC., as
Guarantor


By /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Secretary




WESTMORELAND ENERGY SERVICES, INC.,
as Guarantor


By /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Secretary





[Signature Page to registration Rights Agreement - Note Exchange]

--------------------------------------------------------------------------------




WESTMORELAND CANADA LLC, as Guarantor


By: /s/ Jennifer S. Grafton
Name: Jennifer S. Grafton
Title: Secretary




WESTMORELAND CANADIAN
INVESTMENTS, LP, as Guarantor


By:    Westmoreland Canada LLC, its general
partner


By: /s/ Jennifer S. Grafton
Name: Jennifer S. Grafton
Title: Secretary




WCC HOLDING B.V., as Guarantor


By: /s/ Jennifer S. Grafton
Name: Jennifer S. Grafton
Title: Managing Director A
WCC HOLDING B.V., as Guarantor


By: /s/ R.H.W. Funnekotter
Name: R.H.W. Funnekotter
Title: Managing Director B
WESTMORELAND CANADA HOLDINGS INC.,
as Guarantor


By: /s/ Jennifer S. Grafton
Name: Jennifer S. Grafton
Title: Secretary


WESTMORELAND PRAIRIE RESOURCES
INC., as Guarantor


By: /s/ Jennifer S. Grafton
Name: Jennifer S. Grafton
Title: Secretary



[Signature Page to registration Rights Agreement - Note Exchange]

--------------------------------------------------------------------------------




PRAIRIE MINES & ROYALTY ULC, as
Guarantor


By: /s/ Jennifer S. Grafton
Name: Jennifer S. Grafton
Title: Secretary




COAL VALLEY RESOURCES, INC., as
Guarantor


By: /s/ Jennifer S. Grafton
Name: Jennifer S. Grafton
Title: Secretary




WILLOWVAN MINING LTD., as Guarantor


By: /s/ Jennifer S. Grafton
Name: Jennifer S. Grafton
Title: Secretary




PRAIRIE COAL LTD., as Guarantor


By: /s/ Jennifer S. Grafton
Name: Jennifer S. Grafton
Title: Secretary




POPLAR RIVER COAL MINING
PARTNERSHIP, as Guarantor


By:    Prairie Mines & Royalty ULC, its partner




By: /s/ Jennifer S. Grafton
Name: Jennifer S. Grafton
Title: Secretary





[Signature Page to registration Rights Agreement - Note Exchange]

--------------------------------------------------------------------------------




The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first written above.




BMO CAPITAL MARKETS CORP.




By: /s/ Thomas D. Dale
Name: Thomas D. Dale
Title: Managing Director






DEUTSCHE BANK SECURITIES InC.




By: /s/ Mason Parker
Name: Mason Parker
Title: Director




By: /s/ Frank Fazio
Name: Frank Fazio
Title: Managing Director



[Signature Page to registration Rights Agreement - Note Exchange]

--------------------------------------------------------------------------------




SCHEDULE I


GUARANTORS


1.
Westmoreland - North Carolina Power L.L.C., a Virginia limited liability
company;

2.
WEI-Roanoke Valley, Inc., a Delaware corporation;

3.
Westmoreland - Roanoke Valley, L.P., a Delaware limited partnership;

4.
Westmoreland Energy LLC, a Delaware limited liability company;

5.
Westmoreland Resources, Inc., a Delaware corporation;

6.
WRI Partners, Inc., a Delaware corporation;

7.
Westmoreland Coal Sales Company, Inc., a Delaware corporation;

8.
Westmoreland Power, Inc., a Delaware corporation;

9.
WCC Land Holding Company, Inc., a Delaware corporation;

10.
Westmoreland Kemmerer, Inc., a Delaware corporation.

11.
Westmoreland Energy Services, Inc., a Delaware corporation

12.
Westmoreland Canada LLC, a Delaware limited liability company;

13.
Westmoreland Canadian Investments, LP, a Quebec, Canada limited partnership;

14.
WCC Holding B.V., a Netherlands B.V.;

15.
Westmoreland Canada Holding Inc., an Alberta, Canada corporation;

16.
Westmoreland Prairie Resources Inc., an Alberta, Canada corporation;

17.
Coal Valley Resources, Inc., an Alberta, Canada corporation;

18.
Prairie Mines & Royalty ULC, an Alberta, Canada unlimited liability company;

19.
Prairie Coal Ltd., a Saskatchewan, Canada limited company;

20.
Willowvan Mining Ltd., a Saskatchewan, Canada limited company; and

21.
Poplar River Coal Mining Partnership, a Saskatchewan, Canada general
partnership.




